ANDERSON, J.
The act (section 10, p. 830, Acts 1900) regulating the practice of the city court of Montgomery provides that “‘bills of exceptions must be signed by the presiding judge of said court within thirty days, after the day on which the issue or issues of fact to which said bill of exceptions relates was tried, unless the time for signing such bill of exceptions is extended by agreement of parties or of their counsel or of the presiding judge,” etc. The trial was had on February 20th, and the time fixed by statute expired 30 days thereafter. An agreement was entered into by counsel extending the time; but the date of said agreement was April 1st, several days after the time -fixed by law had expired. Attorneys are not authorized to make agreements to extend the time after the time previously extended by law or otherwise has expired. — Bass Furnace Co. v. Glasscock, 86 Ala. 244, 6 South. 430.
The bill of exceptions cannot be looked to for the purpose of reviewing exceptions reserved upon the trial, but it is properly a part of the record for the purpose of re*147viewing the action of the trial court in overruling the motion for a new trial, as it was signed within 30 days of the overruling of same. — McCarver v. Herzberg, 135 Ala. 542, 33 South. 486. After a careful consideration of the evidence we are not prepared to say that the verdict was excessive and that the trial court erred in not setting the same aside. The plaintiff was considerably bruised and injured, and there was evidence that a part of his injury was of a permanent character and calculated to shorten his life. The shock may not have been the sole cause of his heart trouble; but there was evidence that it either produced or magnified it, thus rendering his condition precarious by development or aggravation of an organic heart trouble, liable to produce death at any time.
The judgment of the city court is affirmed. All the Justices concur.